    Case 1:21-cv-00417-MN Document 10 Filed 04/06/21 Page 1 of 7 PageID #: 1657




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


Official Committee of Unsecured Creditors,

                          Plaintiff,                      Civil Action No. 21-417-MN

              v.                                          Bankruptcy Case No. 20-12836 (JTD)

James Alexander,                                          PUBLIC VERSION –
                                                          FILED APRIL 6, 2021
                          Defendant.


                           DEFENDANT JAMES ALEXANDER’S
                   OPPOSITION TO PLAINTIFF’S MOTION FOR CONTEMPT

         James Alexander (“Mr. Alexander”) hereby responds to the Emergency Motion of the

Official Committee of Unsecured Creditors (the “Committee”) of Cred Inc., et al. (the “Debtors”)

for an Order (I) Holding James Alexander in Contempt of Court and (II) Issuing a Bench Warrant

for the Arrest and Detention of James Alexander [Bankr. Docket No. 643] (the “Contempt

Motion”) and respectfully states as follows:

         1.        This matter arises from the Contempt Motion filed by the Committee in the United

States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”), which seeks an

order: (i) holding James Alexander (“Alexander”) in contempt of court for allegedly failing to

comply with the Bankruptcy Court’s Order Approving the Emergency Motion of the Official

Committee of Unsecured Creditors for Entry of an Order Granting (I) Temporary Restraining

Order and Preliminary Injunction Against James Alexander and (II) Related Relief (the

“Emergency Order”); and (ii) issuing a bench warrant for Alexander’s arrest and detention until

he complies with the Emergency Order.1


1
    See Bankr. Docket No. 486.
    Case 1:21-cv-00417-MN Document 10 Filed 04/06/21 Page 2 of 7 PageID #: 1658




        2.         On February 3, 2021, claiming that Mr. Alexander violated the California Freeze

Order2 by transferring certain assets on January 16 and 17, 2021, the Committee filed the

Emergency Motion, which sought a temporary restraining order: (i) restraining Mr. Alexander

from executing further transactions involving the Assets; (ii) directing Mr. Alexander to

immediately transfer the Assets into escrow; and (iii) directing Mr. Alexander to produce

expedited discovery to develop further information related to the Assets and Mr. Alexander’s

personal finances.

        3.         On February 5, 2021, the Bankruptcy Court held an emergency hearing, granted the

Emergency Motion, and directed Alexander to turnover the Debtors’ estates’ assets in his

possession, including cryptocurrency, provide expedited discovery, and sit for a deposition.

        4.         On February 23, 2021, counsel to Mr. Alexander moved to withdraw as his counsel

of record (the “Motion to Withdraw as Counsel”) [Bankr. D.I. 558]. The Motion to Withdraw as

Counsel was heard by the Bankruptcy Court on March 17, 2021. Judge Dorsey denied the Motion

to Withdraw as Counsel without prejudice, noting that there was still work to be done by Mr.

Alexander to more fully comply with the Emergency Order which would require assistance of

counsel. As such, Judge Dorsey adjourned the Motion to Withdraw as Counsel to be heard again

at a later time.

        5.         On March 15, 2021, the Committee filed, but did not serve upon Mr. Alexander,

the Contempt Motion in the Bankruptcy Court, claiming that Alexander has failed to comply with

the Emergency Order.3


2
  Capitalized terms not otherwise defined herein shall be given the meaning ascribed to them in
the Committee’s Contempt Motion.
3
 On March 17, 2021, the Bankruptcy Court instructed the Committee to file its Withdrawal Motion
so that the Contempt Motion could be heard by this Court. See Exhibit B to the Committee’s
Motion for Withdrawal of Reference [D.I. 1], March 17, 2021 Hr’g Tr. at 14:4-11.
    Case 1:21-cv-00417-MN Document 10 Filed 04/06/21 Page 3 of 7 PageID #: 1659




          6.     This is not true and Mr. Alexander has complied with the Bankruptcy Court’s

Emergency Order to the best of his ability.

          7.     Specifically:

                 a.      On February 7, 2021, pursuant to the Bankruptcy Court’s Emergency Order,

                         Mr. Alexander provided the Committee with his Declaration of James Mr.

                         Alexander (the “First Declaration”);4

                 b.      On February 8, 2021, Mr. Alexander served his Responses and Objections

                         to the Official Committee of Unsecured Creditors’ Interrogatories and

                         Demands for Production of Documents – Part 1.5 In the days immediately

                         following provision of the First Declaration and the Committee

                         propounding Discovery Requests, Mr. Alexander provided the Committee

                         with responsive documents, including: (i) account statements for Mr.

                         Alexander’s JP Morgan Chase Bank, N.A. account ending x6006, (ii) )

                         account statements for Mr. Alexander’s Wells Fargo Business Choice

                         Checking account (dba James Alexander Cred) ending x9285, certain

                         screenshots from Alexander’s Coinbase account, (iii) the transaction history

                         report from Alexander’s Coinbase Account, (iv) the log from Alexander’s




4
    A true and correct copy of the First Declaration is attached hereto as Exhibit A.
5
  On February 8, 2021, the Committee propounded two-part discovery requests (the “Discovery
Requests”) on Alexander, included ninety-five (95) interrogatories and thirty-seven (37) requests
for production of documents. A true and correct copy of Mr. Alexander’s Responses and
Objections to the Official Committee of Unsecured Creditors’ Interrogatories and Demands for
Production of Documents – Part 1 is attached hereto as Exhibit B.
    Case 1:21-cv-00417-MN Document 10 Filed 04/06/21 Page 4 of 7 PageID #: 1660




                      Hardware Wallet; (v) Meghan Gardler’s Consulting Agreement, and (v) a

                      LedgerLive operations log;6

               c.     Mr. Alexander sat for deposition on February 9, 2021;7

               d.     On March 16, 2021, Mr. Alexander provided the Official Committee with

                      his Responses and Objections to the Official Committee of Unsecured

                      Creditors’ Interrogatories and Demands for Production of Documents – Part

                      II8 and produced documents responsive to the Part II Requests for

                      Production, including: (i) Mr. Alexander’s Experian Credit Report, (ii) .csv

                      records of all activity in Mr. Alexander’s Wells Fargo Custom Management

                      Checking account ending x1923, (iii) Mr. Alexander’s Form 1040

                      Individual Tax Returns for the years 2017, 2018, and 2019, and (iv) Mr.

                      Alexander’s personal bankruptcy schedules which list his personal assets

                      and provide much of the information the Committee sought in its

                      Interrogatories.9   Mr. Alexander also provided the Committee with a




6
 A true and correct copy of Alexander’s February Production documents is attached hereto as
Exhibit C.
7
  Mr. Alexander sat for and fully participated in the deposition until such time as his personal
bankruptcy case was filed, halting the deposition due to the automatic stay. The Committee has
moved for, and was granted, lifting of the automatic stay, but has not re-noticed the deposition of
Mr. Alexander. Mr. Alexander remains available to continue the Committee’s deposition of him
at a mutually agreed-upon time. A true and correct copy of the Transcript of the Deposition of
James Alexander is attached hereto as Exhibit D.
8
  A true and correct copy of Alexander’s Responses and Objections to the Official Committee of
Unsecured Creditors’ Interrogatories and Demands for Production of Documents – Part II is
attached hereto as Exhibit E.
9
 A true and correct copy of Alexander’s March 16 Production documents is attached hereto as
Exhibit F.
 Case 1:21-cv-00417-MN Document 10 Filed 04/06/21 Page 5 of 7 PageID #: 1661




                         Supplemental Declaration of James Alexander (the “Supplemental

                         Declaration”) on March 17, 2021;10

                 e.      On March 30, 2021, Mr. Alexander provided a letter to the Committee

                         answering many of the questions posed by the Committee in their March

                         21, 2021 letter11 which included a list of perceived deficiencies in Mr.

                         Alexander’s discovery responses. In addition, Mr. Alexander provided a

                         Second Supplemental Declaration of James Alexander (the “Second

                         Supplemental Declaration”), Supplemental Responses and Objections to the

                         Committee’s Part II Discovery Requests, and producing additional

                         documents, including: (i) account statements from June 2019 through

                         January 2021 for Mr. Alexander’s JP Morgan Chase Bank, N.A. account

                         ending x6006, (ii) account statements from August 2020 through February

                         2021 and a Check Register for Mr. Alexander’s Wells Fargo Business

                         Choice Checking account (dba James Alexander Cred) ending x9285, (iii)

                         account statements from June 2019 through February 2021 and a Check

                         Register for Mr. Alexander’s Wells Fargo Custom Management Checking

                         account ending x1923, (iv) account statements from February 2021 for Mr.

                         Alexander’s Wells Fargo Everyday Checking account (Debtor in

                         Possession Ch 11 Case 12-10214 (CCA)) ending x0816, (v)           account

                         statements from June 2019 through February 2021 for Mr. Alexander’s

                         Wells Fargo Business Everyday Checking account ending x2155, (vi)


10
     A true and correct copy of the Supplemental Declaration is attached hereto as Exhibit G.
11
  A true and correct copy of the Committee’s March 21, 2021 letter is attached hereto as Exhibit
H.
 Case 1:21-cv-00417-MN Document 10 Filed 04/06/21 Page 6 of 7 PageID #: 1662




                      account statements from July 2020 through February 2021 for Mr.

                      Alexander’s Wells Fargo Way2Save Savings account ending x6552; (vii) a

                      screen shot of Mr. Alexander’s Bittrex account, and (viii) screen shots of

                      Mr. Alexander’s Coinbase account;12 and

               f.     Finally, Alexander has turned over all cryptocurrency and proceeds from

                      liquidated cryptocurrency traceable to Debtors, amounting to millions of

                      dollars worth of Bitcoin and USD Coin.13

       8.      In summary, Alexander has turned over all Assets in his possession belonging to or

traceable to Debtors, sat for deposition on February 9, 2021, until such time has his personal

bankruptcy filing and the automatic stay halted it, and has responded to the Committee’s discovery

requests to the best of his ability. He has made three productions of documents, responded to all

Discovery Requests and, indeed, supplemented his responses and objections, provided three

declarations, and made himself available for deposition. Mr. Alexander has complied with the

Bankruptcy Court’s Emergency Order to the best of his ability, and continues to work with the

Committee to provide reasonable responses to their requests.

       9.      Mr. Alexander respectfully requests that the Committee’s Contempt Motion be

denied as the Committee has failed to sufficiently show that Mr. Alexander has failed to comply

with the Emergency Order.



12
   A true and correct copy of Mr. Alexander’s March 30, 2021 production file is attached hereto
as Exhibit I.
13
   Alexander currently has 4,374,799 LBA tokens and 1 BTC token in his control in a Bittrex
account. However, Alexander’s Bittrex account has been disabled for several months. Efforts are
ongoing to get the account re-enabled. As soon as the assets are available, the LBA will be
transferred to the Debtor and the BTC will be transferred to the California Bankruptcy Trustee. A
true and correct copy of Alexander’s February 6, 2021 Notice of Transfer of Assets is attached
hereto as Exhibit J.
 Case 1:21-cv-00417-MN Document 10 Filed 04/06/21 Page 7 of 7 PageID #: 1663




       WHEREFORE, Mr. Alexander respectfully requests that the Committee’s Contempt

Motion be denied.


                                         Respectfully submitted,

                                         BUCHANAN INGERSOLL & ROONEY PC

                                         /s/ Geoffrey G. Grivner
                                         Geoffrey G. Grivner (#4711)
                                         Mark Pfeiffer (admitted pro hac vice)
                                         919 North Market Street, Suite 990
                                         Wilmington, DE 19801
                                         Telephone: (302) 552-4200
                                         Facsimile: (302) 552-4295
                                         Email: geoffrey.grivner@bipc.com

                                         Attorneys for James Alexander

Dated: April 6, 2021
